                                       Case 2:20-cv-06587-JVS-ADS Document 38-2 Filed 10/05/20 Page 1 of 4 Page ID #:157




                                  1      PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                           plepiscopo@att.net
                                  2
                                         LEPISCOPO & ASSOCIATES LAW FIRM
                                  3      695 Town Center Drive, 7TH Floor
                                  4
                                         Costa Mesa, California 92626
                                         Telephone: (949) 878-9418
                                  5      Facsimile: (619) 330-2991
                                  6
                                         Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8
                                                             UNITED STATES DISTRICT COURT
                                  9
                                          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  10

                                  11     ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-JVS-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                         behalf of all others similarly situated, )
                                                                                  )   DECLARATION OF PETER D.
                                  13           Plaintiff,                         )   LEPISCOPO, ESQ. IN SUPPORT OF
                                  14
                                                                                  )   MOTION TO DISMISS, OR, IN THE
                                               v.                                 )   ALTERNATIVE, TO STRIKE THE
                                  15                                              )   FIRST CAUSE OF ACTION
                                  16
                                         CHOU TEAM REALTY LLC, et al., )
                                                                                  )   [F.R.E. Rule 201; F.R.Civ.P. Rules
                                  17           Defendants.                        )   12(b), 12(f), 19, & 23;
                                  18
                                                                                  )   15 U.S.C. § 1681p(1); 28 U.S.C. §§
                                                                                  )   1367, et seq.; L.R. 7-3]
                                  19                                              )
                                  20
                                                                                  )   * This motion is made following the
                                                                                  )     conference of counsel pursuant to L.R.
                                  21                                              )     7-3, which took place on 9/23/20.
                                  22
                                                                                  )
                                                                                  )          DATE: January 11, 2021
                                  23                                              )          TIME: 1:30 p.m.
                                  24                                              )   COURTROOM: 10-C
                                                                                  )   JUDGE: HON. JAMES V. SELNA
                                  25                                              )   TRIAL DATE: None Set
                                  26                                              )

                                  27

                                  28       DECLARATION OF PETER D. LEPISCOPO, ESQ. IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                     THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                 1
                                       Case 2:20-cv-06587-JVS-ADS Document 38-2 Filed 10/05/20 Page 2 of 4 Page ID #:158




                                  1                    DECLARATION OF PETER D. LEPISCOPO, ESQ.
                                  2
                                               I, Peter D. Lepiscopo, declare under the penalty of perjury as follows:
                                  3

                                  4
                                               1.     I am an attorney licensed to practice law in the State of California and

                                  5      a Member of the Bar of this Court. I am over the age of eighteen and have personal
                                  6
                                         knowledge of the matters stated herein, except those stated on information and
                                  7

                                  8
                                         belief, and as to those I believe them to be true.

                                  9            2.     I am now and have been throughout these proceedings counsel of record
                                  10
                                         for defendant Jawad Nesheiwat (“Defendant” or “Nesheiwat”).
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                               3.     I am now and have been counsel of record for Nesheiwat in an action

                                  13     currently pending in this Court and assigned to the Honorable James V. Selna,
                                  14
                                         United States District Judge, which is styled: Bureau of Consumer Financial
                                  15

                                  16
                                         Protection v. Chou Team Realty LLC, et al., Case No. 8:20-cv-00043-JVS-ADS

                                  17     (“Prior Action”).
                                  18
                                               4.     This motion to dismiss is made following the conference of counsel
                                  19

                                  20     held on September 23, 2020, pursuant to L.R. 7-3 between me and Plaintiff’s counsel

                                  21     of record, Taylor T. Smith, Esq. The conference was held via telephone because my
                                  22
                                         office is located in Orange County, State of California, and Plaintiff’s counsel is
                                  23

                                  24     located in Denver, Colorado. Unfortunately, Plaintiff’s counsel and I could not reach
                                  25     an agreement and, therefore, this motion to dismiss/strike followed.
                                  26

                                  27

                                  28       DECLARATION OF PETER D. LEPISCOPO, ESQ. IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                     THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                 2
                                       Case 2:20-cv-06587-JVS-ADS Document 38-2 Filed 10/05/20 Page 3 of 4 Page ID #:159




                                  1            5.     Pursuant to Section J of the Court’s 7/29/20 Initial Order Following
                                  2
                                         Filing of Complaint Assigned to Judge Selna (ECF No. 27), I have attached true and
                                  3

                                  4
                                         correct copies of the following documents filed in this action and the Prior Action:

                                  5       EXHIBIT                              DOCUMENT
                                  6
                                            1     Complaint (ECF No. 1) filed in Erica Reiners v. Chou Team Realty
                                                  LLC, et al., Case No. 2:20-cv-06587-JVS-ADS
                                  7         2     SAC (ECF No. 141) filed in Bureau of Consumer Financial
                                  8               Protection v. Chou Team Realty LLC, et al., Case No. 8:20-cv-00043-
                                                  JCS-ADS
                                  9         3     Prior Action Judgment (ECF No. 90) filed in Bureau of Consumer
                                  10              Financial Protection v. Chou Team Realty LLC, et al., Case No. 8:20-
                                                  cv-00043-JCS-ADS
                                  11        4     Transfer Order (ECF No. 25) filed in Erica Reiners v. Chou Team
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12              Realty LLC, et al., Case No. 2:20-cv-06587-JVS-ADS
                                            5     Schduling Order (ECF No. 83) filed in Bureau of Consumer Financial
                                  13
                                                  Protection v. Chou Team Realty LLC, et al., Case No. 8:20-cv-00043-
                                  14              JCS-ADS
                                  15
                                               I declare under the penalty of perjury under the laws of the United States of
                                  16
                                         America and the State of California that the foregoing is true and correct. Executed
                                  17

                                  18     this 5th day of October 2020 at Orange County, California.
                                  19
                                                                                By: /s/ Peter D. Lepiscopo
                                  20                                                  PETER D. LEPISCOPO
                                                                                        Counsel of Record
                                  21
                                                                                      Attorneys for Defendant, JAWAD
                                  22                                                  NESHEIWAT
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28       DECLARATION OF PETER D. LEPISCOPO, ESQ. IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                     THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                 3
                                       Case 2:20-cv-06587-JVS-ADS Document 38-2 Filed 10/05/20 Page 4 of 4 Page ID #:160




                                  1                                CERTIFICATE OF SERVICE
                                  2
                                               I hereby certify that a true and correct copy of the foregoing document has
                                  3

                                  4
                                         been served on the Court and all counsel of record via the Court’s electronic filing

                                  5      system on October 5, 2020.
                                  6
                                         Dated: October 5, 2020.               Respectfully submitted,
                                  7

                                  8
                                                                                      /s/ Peter D. Lepiscopo .
                                  9                                                   PETER D. LEPISCOPO
                                  10
                                                                                        Counsel of Record

                                  11                                                  Attorneys for Defendant, JAWAD
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                                                                      NESHEIWAT

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28       DECLARATION OF PETER D. LEPISCOPO, ESQ. IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                     THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                 4
